 In the Matter of BRIGGS MANUFAOTVRINGCOMPANYandAMALGAMATEDPLANT PROTECTION LOCAL UNIONNo. 114, UAW-CIOCase No. 7-C-1198.-Decided September 6,1944Mr. Fredrick P. Mett,for the Board.Beaumont, Smith & Harris,byMr. Percy J. Donovan,of Detroit,Mich., for the respondent.Messrs. Maurice Sugar and H. L. Smokier,byMr. H. L.- Smokier,for the Union.Mr. Marvin C. Wahl,of counsel to the Board-.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on August 4,1943, by Amalgam-ated Plant Protection Local Union No. 114, UAW-CIO, herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Seventh Region (Detroit,.Michigan), issued its complaint, dated August 5, 1943, against BriggsManufacturing Company, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the'Act.Copies of the complaint accom-panied by Notice of Hearing were duly served upon the respondentand the Union;With respect to the unfair labor practices the complaint alleged insubstance (1) that all the plant-protection employees engaged by therespondent at its seven Detroit plants, including Sunday relief chiefsbut excluding the head chief, the head chief's aides, the chiefs on thefirst, second, and third shifts at each plant, and the confidential clerks,constitute a unit appropriate for the purposes of collective bargaining;(2) that a majority of the employees in the aforesaid appropriate unitdesignated the Union as their representative for the purposes of col-lective bargaining at an election conducted by the Board on May'2058 N. L. R. B, No. 14.72 BRIGGS MANUFACTURING COMPANY73and 21, 1943; (3) that on June 1, 1943, the Board certified the Unionas the exclusive representative of all employees in said unit for thepurposes of collective bargaining; (4) that at-all times since June 1,1943, the Union has been the exclusive representative of all employeesin said unit; (5) that at all times after June 1, 1943, the respondent,upon request, has refused and still refuses to recognize and bargainwith the Union; and (6) that by such refusal, the-respondent has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and that such acts con-stitute unfair labor practices affecting commerce within the meaningof Section 8 (1) and (5) and Section 2 (6) and (7) of the Act.On August 13, 1943, the respondent filed an answer and motionto dismiss, denying the appropriateness of the unit and the commis-sion of any unfair labor practices, admitting its refusal to bargainand the proceedings of the Board leading to the Union's certificationand moving that the complaint be dismissed.For the reasons here-inafter stated, the motion to dismiss the complaint is denied.Pursuant to notice, a hearing was held on October 11, 1943, at De-troit,Michigan, before Gustaf BP Erickson, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respondent,and the Union were represented by counsel.All parties participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.For the purpose of expediting-the hearing allparties agreed to waive the issuance by the Trial Examiner of anIntermediate Report and the issuance by the Board of proposed find-ings of fact, proposed conclusions of law and proposed order, andstipulated that the record shall consist of the stipulation, the plead-ings, the transcript of testimony taken at the hearing, and the entire,record in the representation case.Pursuant to notice, oral argument, in which the respondent and theUnion participated, was held before the Board at Washington, D. C.,on November 23, 1943.The respondent also filed a brief in supportof its position. - On May 8, and June 1, 1944, the parties supplementedthe record by executing stipulations which are made a part of therecord 'herein.The respondent contends that the Board is precluded from proceed-ing in this case because of the limitations imposed upon the Board'suse of its funds.' In support of its position, the respondent contends1 See the Act making appropriations for the Department of Labor, the Federal SecurityAgency, and the related Independent Agencies for the fiscal years 1944 and 1945.PublicLaw 135, 78th Cong, 1st Sess , Public Law 373, 78th Cong, 2nd Sess. The pertinentprovision in the current Appropriation-Act states-No part of the funds appropriated in this title shall be used in any way in connec-tion with a complaint case arising over an agreement, or a renewal thereof, betweenmanagement and labor which has been in existence for three months or longer withoutcomplaint being filed . . '74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the charge in this case was filed more than 3 months after itsexecution of an agreement with the International Union and with the-representatives of the production and maintenance employees at theplants here involved and known as Locals 742 and 212 of United Auto-mobile, Aircraft and Agricultural Implement Workers of America,-herein called Local 742 and 212, respectively; and that these agree-ments provided, among other things, that plant-protection employeeswould not be accepted as members.The agreement; with Local 212was to expire on November 13, 1943; and that with Local 742, onNovember 16, 1943.Each agreement contained a clause that it wasto-remain in effect until the foregoing dates "and from year to yearthereafter, unless (30) days prior to [the respective terminal date]proposed amendments shall be submitted by either the Company orthe Union."The stipulation of May 8, 1944, shows that on October 13, 1943, Local:212mailed written notice to the respondent of its desire to negotiatecertain amendments; that pursuant to said notice the parties com-menced negotiations for a new written agreement and meanwhileorally agreed to_extend the 1942 agreement on a day-to-day basis; thatin December 1943, a dispute arose because of the respondent's refusalto adhere to the maintenance of membership clause contained in the1942 agreement; that this dispute, together with other disputes arisingout of the, negotiations, were certified to the NationalWar LaborBoard which on February 1, 1944, directed the parties to extend theagreement of November 13, 1942, until all issues in dispute have beensettled; that the parties thereupon orally agreed to continue underthe terms of the 1942 agreement.With respect to Local 742, the stipu-lation shows that prior to November 16, 1943, Local 742 duly gave writ-ten notice to the respondent of its desire to negotiate amendments tothe agreement of November 16, 1942; that pursuant to such negotia-tions the parties, on December 30, 1943, executed a new agreement,subject to the ratification by the membership of Local 742; and that, onJanuary 19, 1944, Local 742 notified the respondent in writing that themembership had refused to ratify the provision wherein Local 742agreed to exclude from membership plant-protection employees.Thestipulation also shows that on March 17 and April 14, 1944, the Unionagain requested the respondent to bargain and that the respondent,refused both requests.It thus appears that Locals 212 and 742 gave the proper notice priorto the respective terminal date of the 1942 agreements so that the.automatic renewal clauses contained therein never became operative,and the agreements expired by their terms on Novmbr 13 and 16, 1943, BRIGGS-MANUFACTURING COMPANY75respectively.2The agreement of the respondent and Local 212 to ex-tend the, 1942 agreement, first on a day-to-day basis and later pursuantto the directive of the National War Labor Board, was an oral agree-ment or oral renewal of the prior written agreement.The limitationupon the Board's use of its funds contained in the Appropriations Actapplies only to complaint cases arising over written agreement orwritten renewals of said agreements.3The new agreement betweenthe respondent ahd Local 742 was executed subject to the expresscondition that it be ratified by the membership of Local 742. Sincethis condition was not fulfilled, no written agreement came into being.There being no written agreement in existence, no question arises withrespect to the limitations imposed by the Appropriations Act.Weconclude that, both with respect to Local 212 and Local 742, theAppropriations Act is not a bar to the instant proceeding.The board has considered the brief submitted by the respondent,,and, insofar as the contentions therein are inconsistent with the find-ings of fact, conclusions of law, and order set forth below, finds themto be without merit.Upon the entire record in the case and upon the-respondent's briefand oral argument, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBriggs Manufacturing Company' is a Michigan corporation whichowns and operates seven plants in the Detroit, Michigan, area, knownas the Mack Plant, the Eight-Mile Plant, the Hamtramck Plant, theConnor Plant, the Outer Drive Plant, the Vernor Plant, and theMeldrum Plant, at which it is engaged in the manufacture of warmaterials.In the course and conduct of the operation of these plants,a large percentage of the raw materials used is purchased and shippedto the respondent from points outside the State of Michigan, and asubstantial portion of the finished products manufactured by therespondent is transported to purchasers outside the State of Michigan.The respondent does not dispute that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATION INVOLVEDAmalgamated Plant Protection Local No. 114, UAW-CIO is alabor organization which admits to membership employees of therespondent.2SeeMatter of Mill B, Inc,40 N L R B 346.8 See Opinion of Comptroller General of the United States. dated August 24, 1944,B-43670. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Union of amajority thereinOn April 23, 1943, the Board issued a Decision and Direction ofElection,4 finding among other things that all plant protection em-ployees engaged at the seven Detroit plants, including the Sundayrelief chiefs, but excluding the head chief, the head chief's aides, thechiefs on the first, second, and third shifts at each plant, and theconfidential clerks, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.On May 20 and 21, 1943, an election was held pursuant to saidDirection of Election.On June 1, 1943, the Board certified the Unionas the representative of the employees in the unit heretofore men-tioned, for the purposes of collective bargaining.The respondent contends that the complaint should be dismissedbecause militarized plant protection employees do not constitute anappropriate unit for the purposes of collective bargaining and be-cause the Union had agreed not to solicit or accept for membership.plant protection employees.The same position was maintained bythe respondent in the representation proceeding. The only additionalevidence introduced at the hearing before the Trial Examiner in theinstant case consists of two telegraphic communications received bythe respondent from the United States Army, Colonel A. M. Krech,.District Commander.The first communication, dated June 22, 1943,states:An emergency is declared to exist at your plant on this 21st dayof June, 1943.The property at your plant is vital to the success-ful prosecution of the War.Much of it belongs to the UnitedStates.The members of the Auxiliary Military Police at yourplant have been charged by the War Department with the pro-tection of the premises and of the property thereon.The WarDepartment relies on them to perform this mission.These menare prepared for any emergency and will perform their dutieswith the same fidelity as those in the Military Service with whomthey are associated.A commissioned officer of the Army of theUnited States is now in command of the Auxiliary MilitaryPolice at your plant.The text of the second communication, dated July 8, 1943, is asfollows :The emergency declared by telegraphic order, by the Com-manding Officer, District No. 1, Sixth Service Command, on June4Matter ofBriggs Mani factoring Company,49 N L. R B. 57. BRIGGS MANUFACTURING COMPANY7721st, 1943, is terminated as of July 6, 1943, in Wayne County,State of Michigan.The personnel of your plant guard force, who are members ofthe Auxiliary Military Police, U. S. Army, are released fromthe command of the Plant Guard Training Officer assigned toyour plant and are returned to your normal operating control.We considered the respondent's contentions in the representationproceeding 5 and found them to be without merit.There is nothingin this record to lead us to a different conclusion.We find, in accordance with our previous determination, that allplant protection employees employed at the respondent's Mack Plant,Eight-Mile Plant, Hamtramck Plant, Vernor Plant, Connor Plant,Outer Drive Plant, and Meldrum Plant, including the Sunday reliefchiefs, but excluding the head chief, the head chief's aides, the chiefs onthe first, second, and third shifts at each plant, and the confidentialclerks, constitute, and at all times material herein constituted, a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.We further find that; on and at alltimes after June 1, 1943, the Union was the duly designated bargain-ing representative of a majority of the employees in the aforesaidappropriate unit, and that, pursuant to the provisions of Section 9(a) of the Act, the Union was on June 1, 1943, and at all timesthereafter has been, and is now, the exclusive representative of allemployees in the aforesaid unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.B. The refusal to bargainIn its answer-to the Board's complaint the respondent admits theallegation that at all times since June 1, 1943, it has refused theUnion's request to bargain.The stipulation of May 8, 1944, showsthat the respondent failed to answer the Union's request of March17, 1944, for a meeting "to iron out some difficulties"; and that in aletter dated April 19, 1944, the respondent refused to Union's-re-quest for recognition and a bargaining conference.We find that the respondent, on or about June 1, 1943, March 17,and April 19, 1944, and at all times thereafter, has refused to bargaincollectivelywith, the Union as the exclusive representative of itsemployees in an appropriate unit and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.149 N. L. R. B. 57. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce, among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in and is engagingin unfair labor practices, we will order it to cease and desist there-from, and to take certain affirmative action designed to effectuate thepolicies of the Act.We have found that the respondent has refusedto bargain collectively with the Union as the exclusive representativeof the employees in an appropriate unit.We shall, therefore, orderthat the respondent, upon request, bargain collectively with theUnion.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Plant Protection Local No. 114, UAW-CIO is alabor organization, within the meaning of Section 2 (5) of the Act.2.All plant protection employees of the respondent engaged at therespondent's Mack Plant, Eight-Mile Plant, Hamtramck Plant, Ver-nor Plant, Connor Plant, Outer Drive Plant, and Meldrum Plant,including the Sunday relief chiefs, but excluding the head chief, thehead chief's aides, the chiefs on the first, second, and third shifts ateach plant, and the confidential clerks, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of3.Amalgamated Plant Protection Local No. 114, UAW-CIO wason July 1, 1943, and at all times - thereafter has been the exclusiverepresentative of all employees in the aforesaid unit for the purposesof collective bargaining, within the meaning of Section 9 (a) ofthe Act.4.By refusing on about June 1, 1943, March 17, and April 19, 1944,and at all times thereafter, to bargain collectively with the Amalga-mated Plant Protection Local No. 114, UAW-CIO as the exclusiverepresentative of all its employees in the aforesaid appropriate unit,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (5) of the Act. BRIGGS MANUFACTURING COMPANY7395.By interfering with, restraining,and coercingits employees inthe exerciseof the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engagingin unfair labor practices,,within themeaning of Section 8(1) of the Act.6.The aforesaid unfair labor practicesare unfairlabor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and the entire record in the case,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,Briggs Manufacturing Com-pany, Detroit, Michigan,and its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Plant Pro-tection Local No. 114, UAW-CIO as the exclusive representative ofall its plant protection employeesengaged atthe respondent's Mack"Plant, Eight-Mile Plant, Hamtramck Plant, Vernor Plant, ConnorPlant, Outer Drive Plant, and Meldrum Plant, including the Sundayrelief chiefs,but excluding the head chief,the head chief's aides, thechiefs on the first, second, and third shifts at each plant, and theconfidential clerks ;(b)Engagingin any like or related acts,or conduct interferingwith, restraining,or coercing its employees in the exercise of the rightto self-organization,to form labor organizations,to join or assistAmalgamated Plant Protection Local No. 114, UAW-CIO or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request,bargain collectively with Amalgamated PlantProtection Local114,UAW-CIO as the exclusive representative ofall its plant protection employees engaged at the respondent's MackPlant, Eight-Mile Plant, Hamtramck Plant, Vernor Plant, ConnorPlant, Outer Drive Plant, and Meldrum Plant, including the Sundayrelief chiefs, but excluding the head chief, the head chief's aides, thechiefs on the first, second, and third shifts at each plant, and the con-fidential clerks,in respect to rates of pay, wages,hours of employment,and other conditions of employment; 80DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post immediately in conspicuous places at each of the Detroit,Michigan, plants above specified, and-maintain for a period of at leastsixty (60) consecutive days from. the date of posting, notices to itsemployees stating : (1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order, and (2) that the respondent will take the affir-mative action set forth in paragraph 2 (a) of this Order ;(c)Notify the Regional Director for the Seventh Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR.GERARD D. REILLY,dissenting:I disagree with the holding in the instant case for the reasons statedin my dissenting opinion in theFederal Motor Trucks Companycase sI believe that the principle of estopple is applicable because of theUnion's prior contract covering production and maintenance work-ers, in which the Union agreed that it would not solicit or accept formembership plant protection employees,inter alia.6 54 N. L.R. B. 984.